                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                               Indianapolis Division


In re:                                        )
                                              )
DAVID R. O’FLYNN,                             )
                                              ) Case No. 12-13117-RLM-13
               Debtor.                        )
                                              )
_____________________________________________________________________________
                                              )
DAVID R. O’FLYNN, et al., on behalf of        )
themselves and all others similarly situated, )
                                              )
              Plaintiffs,                     )
                                              )
       v.                                     ) Adversary No. 21-50079
                                              )
PHH MORTGAGE CORPORATION, successor )
by merger with Ocwen Loan Servicing, LLC.,    )
OCWEN FINANCIAL CORPORATION, and )
ALTISOURCE PORTFOLIO SOLUTIONS, SA )
             Defendant.                       )


                             APPEARANCE FOR PLAINTIFF

   Comes now Clark Quinn Moses Scott & Grahn, LLP, and hereby enter their Appearance for and
on behalf of the Plaintiff in the above-entitled Proceeding.

                                          Respectfully submitted,

                                          /s/ Travis W. Cohron
                                          Travis W. Cohron, No. 29562-30
                                          320 N. Meridian Street, Suite 1100
                                          Indianapolis, IN 46204
                                          Telephone: (317) 637-1321
                                          tcohron@clarkquinnlaw.com
                                  CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a copy of the foregoing pleading was served
upon the following by electronic filing or by first class United States mail, postage prepaid, this 31st
day of August 2021.

U.S. Trustee
Chapter 13 Trustee
PHH Mortgage successor by merger to Ocwen Loan Servicing, LLC
Ocwen Financial Corporation

                                                        /s/ Travis W. Cohron
                                                        Travis W. Cohron
